Citation Nr: 1513400	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-48 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a sciatic nerve disability of the right lower extremity.

3.  Entitlement to service connection for a sciatic nerve disability of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2010.  In January 2015, the Veteran and his wife appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  A chronic thoracolumbar spine disability, including degenerative arthritis, had its onset during the Veteran's period of active duty, as a result of injury.

2.  Sciatic neuropathy and/or lumbar radiculopathy of the right lower extremity proximately results from the in-service injury to the back and resulting thoracolumbar spine disability.

3.  Sciatic neuropathy and/or lumbar radiculopathy of the left lower extremity proximately results from the in-service injury to the back and resulting thoracolumbar spine disability.



CONCLUSIONS OF LAW

1.  A chronic thoracolumbar spine disability, including degenerative arthritis, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Sciatic neuropathy and/or lumbar radiculopathy of the right lower extremity are proximately due to in-service back injury with resulting chronic thoracolumbar spine disability, including degenerative arthritis.  38 C.F.R. §§ 3.102, 3.310 (2014).

3.  Sciatic neuropathy and/or lumbar radiculopathy of the left lower extremity are proximately due to in-service back injury with resulting chronic thoracolumbar spine disability, including degenerative arthritis.  38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has thoracolumbar spine disabilities, with radiculopathy to the lower extremities, that began after an in-service injury when the hood of a truck fell onto his back.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Additionally, service connection is warranted for a disability which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.

Here, concerning the first element, examinations during the pendency of the claim are sufficient to demonstrate the presence of chronic thoracolumbar spine disabilities, with radiculopathy and/or sciatica radiating to the lower extremities, although the diagnoses have varied somewhat.  Magnetic resonance imaging (MRI) scans in May 2010 showed numerous abnormalities in the thoracolumbar spine, including spondylosis and bulging of some discs.  A VA examination in April 2011 resulted in diagnosis of degenerative arthritis of the thoracolumbar spine, and radiculopathy by history with a finding of decreased Achilles tendon reflex on the right, suggestive of objective finding.  A VA examination in May 2010 resulted in diagnoses of degenerative arthritis with ankylosis hyperostoses of the thoracic spine, and intervertebral disc syndrome with degenerative arthritis in the lower back.  The Veteran had sensory abnormalities in the lower extremities upon examination at that time, thought to most likely involve the sciatic nerve on the right and left sides.  This is consistent with earlier electrodiagnostic test results obtained in March 2007, which disclosed electrophysiological evidence of lumbar radiculopathy at or about the L5/S1 nerve roots bilaterally and corresponding myotomal distributions.  In October 2012, Dr. W. Morris stated that the Veteran had degenerative joint disease, neuropathy, and lumbar/thoracic radiculopathy.  Thus, current disability is shown.

Concerning in-service incurrence or aggravation, service treatment records show that in July 1977, the Veteran sustained an injury to his mid-back when the hood of a 5-ton truck he was working on fell onto his back.  Thus, in-service injury is shown.

The final element for consideration is a nexus between the in-service injury and current disability.  A VA examination in May 2010 resulted in an opinion that it was at least as likely as not that the Veteran's current back conditions were caused by the Veteran's in-service accident of 1977.  Another VA examination obtained in April 2011 found that it was less likely than not that the current thoracolumbar spine and radicular conditions were related to service, because back complaints were only mentioned on one occasion in the service treatment records.  Notably, however, this examination failed to take into consideration the Veteran's lay evidence of continuity of symptomatology since the in-service injury.  A private opinion from Dr. Morris dated in October 2012 concluded that the injury was the likely cause of current neuropathy and sciatica.  

Other evidence of record shows chronic back abnormalities demonstrated on X-rays as early as 1996.  Additionally, no intercurrent cause for the back disabilities has been shown.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

For specified chronic diseases, such as arthritis and organic diseases of the nervous system, the nexus element may be established by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, the Board specifically finds that the Veteran's hearing testimony concerning his back injury in service and subsequent continuity of symptomatology is credible.  Likewise, his wife, whom he married in 1979, provided credible testimony concerning the Veteran's back condition over the years, with specific examples.  The evidence as a whole is not inconsistent with their testimony.  The VA examination in May 2010 concluded, based on the Veteran's history as well as the service treatment records, that the current condition was due to the in-service incident.  This opinion is more probative than the April 2011 opinion which failed to account for the credible evidence of continuity of symptomatology.  Accordingly, the Board finds that service connection for a chronic thoracolumbar spine disability, including degenerative arthritis is warranted, as is service connection for secondary conditions of sciatic neuropathy and/or lumbar radiculopathy of the right and left lower extremities.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic thoracolumbar spine disability, including degenerative arthritis, is granted.

Service connection for sciatic neuropathy and/or lumbar radiculopathy of the right lower extremity is granted.

Service connection for sciatic neuropathy and/or lumbar radiculopathy of the left lower extremity is granted.



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


